Citation Nr: 1450698	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.
 
This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the Veteran's application to reopen his claim for entitlement to service connection for residuals of a left hip dislocation.
 
In July 2012, the Board granted the application to reopen and remanded the claim of entitlement to service connection for a left hip disability to the RO, via the Appeals Management Center (AMC).  

In an October 2013 decision, the Board denied the Veteran's claim of entitlement to service connection for a left hip disability.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim of service connection.  The Court issued a May 2014 Joint Motion for Remand (JMR), setting aside the October 2013 Board decision, and remanding this matter for compliance consistent with the joint motion.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the issue of entitlement to service connection for a left hip disability consistent with the May 2014 JMR.  


The May 2014 JMR found that the Board did not adequately discuss how the evidence satisfied the "very demanding clear-and-unmistakable evidence standard."  Additionally, the Board was asked to revisit the adequacy of the August 2012 VA examination and opinion with regard to the issue of aggravation.  

The August 2012 VA examiner indicated that she reviewed the claims file, she reiterated the history of a pre-service left hip injury to include a fracture and dislocation, with problems since that time.  She noted the 1988 hip replacement, and, after examination, diagnosed the Veteran with degenerative arthritis after fracture/dislocation, treated with hip replacement, with residual scars and pain.  The examiner opined that the Veteran's left hip disability preexisted his military service but did not undergo a clinically identifiable permanent increase in severity beyond natural progress during the Veteran's period of active service.  In her rationale, she noted the induction Report of Medical History and service treatment notes indicating the pre-service injury.  She also noted the November 1966 X-ray report indicating an old compression fracture with arthritis.  She observed that, based on recent medical data indicating that it takes at least six months to develop post-traumatic arthritis, this would indicate that the Veteran was already developing arthritis prior to service, as well as the physical profiles.  She also noted the fact that the Veteran was in service for only two years and that there were no notes of any in-service injury or notations in the records indicating permanent worsening of the left hip due to service.  Thus, the August 2012 VA examiner opined that based on clear and unmistakable evidence indicating onset of a left hip disorder prior to active duty, lack of evidence of worsening due to service, and medical knowledge, she concluded that the current left hip condition did not have its onset during service or any permanent worsening by active duty.

However, the Board notes that the VA examiner failed to address the time period the Veteran was on active duty prior to being put on a physical profile in December 1966.  Specifically, the examiner did not address the fact that the Veteran was inducted in September 1965, with no hip disability noted on examination, and did not report for treatment in service for his left hip disability until over a year later, in November 1966, after experiencing pain with walking, running, and lifting.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  

Additionally, the VA examiner failed to address the change in the Veteran's hip/leg range of motion throughout service.  The Veteran indicated in the September 1965 Report of Medical History that he had an inability to perform certain motions, specifically, he reported a limitation of movement caused by a hip injury.  The November 1966 examination revealed full range of motion of the hip with pain in abduction in flexion and extension, and external rotation and extension.  However, the July 1968 separation examination report reflected that there was limitation of outward rotation of the leg and hip joints.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Without further clarification, the Board is without medical expertise to determine if  the Veteran's preexisting left hip disability was clearly and unmistakably not aggravated (permanently worsened beyond the natural progression of the disease) during military service.   Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a VA addendum opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1) Ensure that the Veteran's VA treatment records are up to date.

2) After the foregoing, return the claims file to the VA examiner who conducted the August 2012 VA examination for an addendum opinion regarding the issue of entitlement to service connection for a left hip disability.  A copy of this remand and all relevant medical records should be made available to the examiner.  If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the subsequent opinion request.  

The examiner should state whether the Veteran's preexisting left hip disability was clearly and unmistakably not aggravated (permanently worsened beyond the natural progression of the disease) during military service.  

The examiner should address the time period the Veteran was on active duty prior to being put on a physical profile in December 1966.  Specifically, the examiner should discuss the September 1965 induction examination, with no hip disability noted on examination, and the fact that the Veteran did not report for treatment in service for his left hip disability until over a year later, in November 1966, after experiencing pain with walking, running, and lifting prior to the Veteran being put on physical profile in December 1966.

Additionally, the examiner should discuss the limitation of motion reported at induction in September 1965, in November 1966, and at separation in July 1968.

In so discussing the above aggravation-if necessary-the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, the RO should readjudicate the Veteran's claim.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



